UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                      No. 96-4430

SHIRLEY JONES,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
v.                                      No. 96-4434

SHEILA JONES,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                      No. 96-4437

ELLA JONES,
Defendant-Appellant.
Appeals from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-95-19)
Argued: January 31, 1997

Decided: March 21, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ,
Circuit Judges.
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thomas William Kupec, MICHAEL & KUPEC, Clarks-
burg, West Virginia; Stephen Sean Murphy, Morgantown, West Vir-
ginia, for Appellants. William D. Wilmoth, United States Attorney,
Wheeling, West Virginia, for Appellee. ON BRIEF: Patricia H.
Stiller, Morgantown, West Virginia, for Appellant Shirley Jones.
Thomas O. Mucklow, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Shirley Jones, Ella Jones, and Sheila Jones of
dis-
tribution and sale of crack cocaine and related food stamp fraud.
They
appeal, asserting several trial and pre-trial errors. Finding no
revers-
ible error, we affirm.

I.

Shirley, Ella, and Sheila Jones each sold crack cocaine to Veronica
("Sissy") Jones. Ella Jones was Sissy's aunt and the source of all
the
drugs at issue here; Shirley and Sheila Jones were Sissy's cousins.
At
the time of the sales, Sissy acted as a confidential informant for
the
local police department, which provided her equipment to tape
record
the sales. Those tapes and Sissy's testimony constituted most of
the
evidence at trial.

                                 2
In the face of vigorous cross-examination by defense counsel on
her drug habits, her propensity for lying, and her statements in
church
and to her mother that she had not bought the drugs from her rela-
tives, Sissy affirmed that she bought cocaine from Ella and Sheila
in
exchange for food stamps and from Shirley for cash. Sissy emphati-
cally asserted that "I am not lying myself out of this." "I am
being
honest to everyone here," she continued, and"[n]o one put nothing
in
my mouth to say such and so to no one." She explained that "[t]hey
already called me a snitch and everything at home. . . . They don't
want them to go to jail." Defense counsel specifically explored the
circumstances under which Sissy had become an informant: police
had picked her up for prostitution, and had told her she had the
choice
of going to prison or assisting them in drug enforcement efforts.
When she agreed to cooperate she was not charged with the prostitu-
tion offense.

After the jury had convicted each of the defendants, Sissy
recanted.
The district court, nevertheless, refused to grant a new trial.
This
appeal followed.
II.

Defendants' principal claim on appeal is that Sissy's recantation
required a new trial.

Shortly after trial when defense lawyers learned that Sissy had
admitted to lying at the trial, they sent a private investigator to
Sissy's
home to videotape her recantation. Sissy asked for a lawyer, but
the
investigator told her not to worry, the interview would only help
her;
he also suggested that the police had acted wrongly in enlisting
her
as an informant. Defense counsel submitted the resulting videotape
to
the district court.

This new information prompted a hearing, during which the
defense called Sissy as a witness. Court-appointed defense counsel
advised Sissy to exercise her Fifth Amendment rights and not admit
to perjury. Except for responding "No" when asked whether she had
purchased drugs from Ella, she refused to answer any questions that
contradicted her trial testimony. But Sissy's pastor (her uncle by
mar-
riage) testified that Sissy had confessed during an open church
service

          3
to lying during the trial. After a detailed analysis, the court
deter-
mined that Sissy's trial testimony had been truthful, and the
recanta-
tion coerced by Sissy's family. The court therefore denied the
defense
motion for a new trial.

Two months later, the court received an audio tape that Sissy had
made to corroborate the earlier videotaped recantation. The court
held
another evidentiary hearing at which Sissy testified that she had
never
purchased drugs from any of the three defendants. She also
testified
that she had taken crack cocaine the morning before her appearance
at trial. Sissy explained that she had felt coerced by police
officers to
act as an informant and to attempt to purchase drugs from her rela-
tives. She admitted, however, that she never informed the officers
that
she was not telling the truth about the taped encounters. Finally,
she
said her family had not exerted any pressure on her regarding the
trial.

The district court found that the recantation was substantive, (not
impeaching), material evidence, which defendants, exercising
reason-
able diligence, could not have produced at trial and that, if true,
would
probably result in an acquittal. However, after weighing all the
evi-
dence, the court was "convinced as the fact finder that [the later]
testi-
mony is not credible and that the testimony at trial was credible
and,
therefore, there is nothing before this court that has convinced it
that
it should set aside the conviction of these three defendants and
order
a new trial in the case."

We review the lower court's refusal to grant a new trial for abuse
of discretion. United States v. Bynum, 3 F.3d 769, 773 (4th Cir.
1993).
The test in this circuit operates at two levels. First, there is a
general
test applicable to all types of newly-discovered evidence. "[A]
motion
for a new trial should be granted only if (1) the evidence is newly
dis-
covered, (2) the movant exercised due diligence in discovering the
evidence, (3) the evidence is not merely cumulative or impeaching,
(4) the evidence is material to the issues, and (5) the evidence
would
probably result in an acquittal at a new trial." Id. at 774. The
district
court's findings indicate that Sissy's new testimony, if true,
satisfied
all of these requirements.

However, when the newly-discovered evidence is a witness' recan-
tation, the court must apply an additional test."[A] new trial
should
                                4
be granted when: (a) [t]he court is reasonably well satisfied that
the
testimony given by a material witness is false[;] (b) [t]hat
without it
the jury might have reached a different conclusion (emphasis in
origi-
nal)[; and] (c) [t]hat the party seeking the new trial was taken by
sur-
prise when the false testimony was given and was unable to meet it
or did not know of its falsity until after the trial." United
States v.
Wallace, 528 F.2d 863, 866 (4th Cir. 1976) (citing Larrison v.
United
States, 24 F.2d 82, 87-88 (7th Cir. 1928)); United States v.
Carmichael, 726 F.2d 158 (4th Cir. 1984) (relying on Wallace fac-
tors). So long as trial testimony was true, a later recantation
cannot
justify a new trial.

The trial court made extensive comparisons of Sissy's differing
statements, meticulously analyzing her possible motivations and her
demeanor during her various appearances in court. Cf. United States
v. Carmichael, 726 F.2d at 159-60 (upholding district court finding
of false recantation where lower court made detailed review of
credi-
bility factors). Ultimately, the court found Sissy's recantation
not to
be credible. "Findings of the district court made on a motion for
a
new trial based on newly discovered evidence should not be
disturbed
except for most extraordinary circumstances and unless it clearly
appears they are not supported by any evidence." Carmichael, 726
F.2d at 160. Here the trial court's findings that Sissy gave
credible
testimony at trial and not afterwards were supported by substantial
evidence. Because "[t]he failure to meet any of the [Wallace]
require-
ments is fatal," id. at 159, the court properly refused to grant a
new
trial.

III.

Shirley Jones contends that the district court erred in denying her
motion for severance. She relies on the fact that there was no tape
recording (the tape ran out) of the only crime for which she was
charged or convicted -- sale of crack to Sissy-- and that this sale
took place almost a month before most of the other charges in the
indictment and, unlike the other sales, was for cash and not food
stamps.

Defendants may only be joined in an indictment "if they are alleged
to have participated in the same act or transaction or in the same

                                5
series of acts or transactions constituting an offense or
offenses." Fed.
R. Crim. P. 8(b). In United States v. Whitehead , 539 F.2d 1023
(4th
Cir. 1976), we held that "[w]here the only nexus between two defen-
dants joined for trial is their participation in similar offenses,
on dif-
ferent dates, with a common third defendant, the`same transaction'
or `series of transactions' test of Rule 8(b) is not satisfied and
joinder
is impermissible." Id. at 1026. Similarly, in United States v.
Chinchic,
655 F.2d 547 (4th Cir. 1981), we concluded that the trial of two
defendants should have been severed when the evidence indicated
that one defendant participated in a robbery with a certain group
of
individuals and the other defendant participated in a different
robbery
with that same group of individuals. See also United States v.
Lane,
474 U.S. 438, 450 (1986); Schaffer v. United States, 362 U.S. 511
(1960).

To join defendants in an indictment, the Government need not
"show that each defendant participated in every act or transaction
in
the series," or charge each defendant in each count. United States
v.
Santoni, 585 F.2d 667, 673 (4th Cir. 1978). However, it must
provide
evidence that all the drug sales were "so interconnected in time,
place
and manner as to constitute a common scheme or plan." Id. The gov-
ernment failed to do so here. Accordingly, the district court erred
in
refusing to grant Shirley's motion for severance. However, our
find-
ing of misjoinder is subject to harmless error analysis. Lane, 474
U.S.
at 449. Shirley asserts that the "spillover effect" of the evidence
against her co-defendants prejudiced her. 1

"When there are few defendants and the trial court is aware of the
potential for prejudice, `the risk of transference of guilt over
the bor-
der of admissibility [may be] reduced to the minimum' by carefully
crafted limiting instructions with a strict charge to consider the
guilt
or innocence of each defendant independently. We cannot necessarily
`assume that the jury misunderstood or disobeyed' such
instructions."
Lane, 474 U.S. at 450 n.13 (alteration in original) (citations
omitted).
_________________________________________________________________
1 Shirley also claims that if Ella had not been simultaneously
facing
food stamp fraud charges, Ella would have testified that she never
sold
drugs to Shirley. However Shirley never made this claim in her
motion
for severance. Accordingly, it can hardly provide a basis for
concluding
that the denial of that motion was reversible error.

                                6
Here the district court carefully instructed the jury to examine
the evi-
dence against each defendant individually. The court emphasized
that
"you must weigh the evidence as to each defendant separately, and
you may only find an individual defendant guilty of an offense . .
. if
the evidence presented with regard to said defendant establishes
guilt
beyond a reasonable doubt. You are not to infer that a particular
defendant is guilty of an offense as charged merely because you
believe one or more of the other defendants is guilty of a criminal
offense." Moreover, the tapes used against Ella and Sheila were
nei-
ther clear nor explicit--the jury relied heavily on the testimony
of
Sissy Jones. Therefore, the admission of the tape recorded evidence
against the other defendants did not have a "substantial and
injurious
effect" on Shirley's conviction. See Lane, 474 U.S. at 449. The
error
in refusing to grant the severance motion was harmless.

IV.

Defendants' remaining arguments are meritless.
First, they assert that the Government's failure to provide them
requested information regarding Sissy's medical treatment
constituted
reversible error. As defendants knew, Sissy suffered from a seizure
disorder that required her to take several medications; she had
also
been hospitalized because of her addiction to crack cocaine.
Suspect-
ing Sissy was the Government's informant, defendants requested her
"medicinal and mental records." Although the Government never pro-
vided them, defendants obtained the records on their own initiative
before Sissy testified. Defendants assert that the Government's
failure
to produce the records violated their rights under Brady v.
Maryland,
373 U.S. 83, 87 (1963), and Giglio v. United States, 405 U.S. 150,
154 (1972). To prevail on such claims, a defendant must demonstrate
that "had the evidence been disclosed to the defense, the result of
the
proceeding would have been different." United States v. Hoyte, 51
F.3d at 1242 (citing United States v. Bagley, 473 U.S. 667, 682
(1985)).

Here, the defense obtained the records at the beginning of trial
and
cross-examined Sissy extensively on her drug abuse and psychiatric
problems. It is thus impossible to conclude that the Government's
failure to disclose the records meant that the "result of the
proceeding

                               7
would have been different." Although defendants claim that they
were
prejudiced because they did not obtain the records earlier, that
claim
must be rejected in view of the fact that the defendants did
receive the
records before Sissy testified and effectively cross-examined Sissy
regarding the records' content and accuracy. 2

Finally, defendants assert that the use of transcripts of the taped
meeting during trial was error. They claim that the tapes were
unintel-
ligible and so the jury treated the transcripts themselves as
evidence.
The decision "to allow the use of transcripts to aid in the
presentation
of tape recorded evidence is within the district court's sound
discre-
tion." United States v. Collazo, 732 F.2d 1200, 1203 (4th Cir.
1984).
In Collazo, we found that "repeated cautionary instructions cured
any
prejudice that might have resulted from discrepancies between tape
and transcript." See also United States v. Capers, 61 F.3d 1100,
1106
(4th Cir. 1995) (finding government transcript allowable as aid to
tape
when cross-examination possible, defense could have submitted their
own version, and court gave limiting instruction). Here, the court
repeatedly instructed the jury to rely on the tapes, not the
transcripts.
The defense was permitted to cross-examine government witnesses on
potential inaccuracies in transcription. In light of the standard
set in
Collazo and Capers, the district court did not abuse its discretion
in
allowing the government to use the transcripts.

AFFIRMED
_________________________________________________________________
2 Defendants' objection to the government's failure to deliver
tran-
scripts of the taped meetings until four days prior to trial is, as
the district
court found, meritless for similar reasons.

                                 8